Case 1:16-cv-24275-FAM Document 212 Entered on FLSD Docket 07/08/2019 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                       Miami Division

                              CASE NO.: 16-24275-CIV-Moreno/Louis

   INVERSIONES Y PROCESADORA
   TROPICAL INPROTSA, S.A., a Costa Rican
   Corporation,

          Petitioner,

   vs.

   DEL MONTE INTERNATIONAL GMBH, a
   Swiss Corporation,

         Respondent.
   _______________________________________/

                        PETITIONER’S MOTION TO COMPEL DISCOVERY

          Petitioner Inversiones y Procesadora Tropical INPROTSA, S.A. (“INPROTSA”) hereby

   moves for the entry of an Order: (1) compelling the deposition of a designated corporate

   representative(s) of Respondent Del Monte International GmbH (“Del Monte”) who will address

   the four areas identified in INPROTSA’s Notice of Rule 30(b)(6) Deposition; (2) compelling the

   deposition of Rodrigo Jimenez, or if he is unavailable, striking his declaration; (3) compelling

   the production of documents identified in INPROTSA’s Request for Production of Documents;

   and (4) enlarging the discovery period commensurate with the delay this dispute will cause.

                                         INTRODUCTION

          In its Response to Del Monte’s Motion for Entry of Final Judgment of Contempt and

   Ordering Assignment of Contract Rights [ECF No. 205], INPROTSA specifically requested that

   this Court allow for discovery that would assist INPROTSA in its efforts to show cause as to
Case 1:16-cv-24275-FAM Document 212 Entered on FLSD Docket 07/08/2019 Page 2 of 10



   why it should not be held in contempt because Del Monte suffered no financial harm from

   INPROTSA’s sale of pineapples.        The Court granted INPROTSA’s request and permitted

   discovery through August 15. In accordance with that Order, INPROTSA propounded discovery

   requests to Del Monte with the understanding that Del Monte would cooperate, given the tight

   window that the Court allowed for discovery to take place.

          INPROTSA recently learned, however, that Del Monte is only willing to provide limited

   information in response to INPROTSA’s discovery requests and is unwilling to provide any

   information with respect to the contempt issue. Specifically, Del Monte objected to each topic

   identified in INPROTSA’s Rule 30(b)(6) Notice, although it has said it will make its expert,

   Patrick Gannon, available to testify as to a small portion of one of INPROTSA’s four topics. In

   addition, INPROTSA noticed the deposition of Rodrigo Jimenez, a Del Monte representative

   who submitted a declaration in support of Del Monte’s contempt motion, but Del Monte

   indicated that it is now unable to make Mr. Jimenez available for deposition, and it will not

   withdraw his declaration or make an alternative Del Monte representative available to be

   deposed regarding the matters set forth in Mr. Jimenez’s Declaration. Finally, Del Monte is not

   willing to produce documents pursuant to INPROTSA’s June 12, 2019 Request for Production,

   but instead, only to produce documents that Patrick Gannon relied upon to prepare his

   Declarations.

          INPROTSA needs the requested discovery to show cause why it should not be held in

   contempt—specifically because Del Monte has not been damaged, which is a key element of a

   finding of contempt.    Del Monte’s refusal to cooperate with discovery serves to deprive

   INPROTSA of the requirements of due process and appears calculated to “run out the clock” on

   the Court-ordered discovery window.



                                                  2
Case 1:16-cv-24275-FAM Document 212 Entered on FLSD Docket 07/08/2019 Page 3 of 10



                                    FACTUAL BACKGROUND

          On March 15, 2019, the Court entered an Order (the “March 15, 2019 Order”) [ECF No.

   200], providing that “Respondent’s Motion for an Order to Show Cause as to why Petitioner

   should not be held in contempt is GRANTED in part as to Petitioner.”1 That Order, however,

   was silent on any deadline for INPROTSA to show cause. Yet shortly thereafter, Del Monte

   submitted its Motion for Entry of Final Judgment of Contempt and Ordering Assignment of

   Contract Rights (the “Motion for Entry of Final Judgment”) [ECF No. 201], arguing, among

   other things, that “Del Monte is entitled to the entry of a final judgment holding INPROTSA . . .

   in contempt.” Motion for Entry of Final Judgment [ECF No. 201], p. 4.

          In its response, INPROTSA specifically requested an opportunity to take discovery

   relating to why it should not be held in contempt. INPROTSA stated:

          INPROTSA intends to depose the Costa Rican representatives who presented
          declarations in support of Del Monte’s Contempt Motion. INPROTSA also
          intends to provide a damages analysis based on Del Monte’s lost profits.
          INPROTSA is entitled to rebut Del Monte’s improper gross revenues damages
          analysis, which is based on a misplaced disgorgement theory. In order to conduct
          this lost profits analysis, INPROTSA will require Del Monte’s business and
          financial records that will permit INPROTSA to determine Del Monte’s lost
          profits, if any, that were directly caused by the conduct at issue. Further, if there
          are no lost profits, there can be no sanctions or sanctions remedy, given that there
          is no ongoing conduct that can be construed to violate any arbitral award or court
          order.

   Petitioner’s Response to Respondent’s Motion for Entry of Final Judgment [ECF No. 205], p. 5.

   In its reply brief, Del Monte opposed INPROTSA taking any discovery of any form. See Del




          1
                  In its Notice of Objections to Petitioner’s Rule 30(b)(6) Deposition [ECF No.
   211], Del Monte conflates the Order to Show Cause with the imposition of sanctions. The Court
   has not imposed sanctions on INPROTSA, but instead, has issued an Order to Show Cause.
   Although Del Monte cites to the Magistrate Judge’s Report and Recommendation (“R&R”), the
   R&R states that “[t]he Court should order Inprotsa . . . to show cause why the Court should not
   hold them in contempt.” R&R, p. 26 (emphasis added).
                                                   3
Case 1:16-cv-24275-FAM Document 212 Entered on FLSD Docket 07/08/2019 Page 4 of 10



   Monte’s Reply in Support of Respondent’s Motion for Entry of Final Judgment [ECF No. 206],

   pp. 7-10.

          The Court denied Del Monte’s Motion for Entry of Final Judgment in its Order Denying

   Motion for Entry of Final Judgment of Contempt Order to Show Cause and Order Setting

   Schedule (the “May 20, 2019 Order”) [ECF No. 207].              In this Order, the Court granted

   INPROTSA’s request for discovery without limitation, stating: “The Court will then allow the

   parties to conduct discovery until August 15, 2019.” May 20, 2019 Order [ECF No. 207], p. 2.

   INPROTSA then propounded the following discovery requests to Del Monte: (1) Notice of Rule

   30(b)(6) Deposition, attached as Exhibit A; (2) Notice of Taking Deposition of Rodrigo

   Jimenez,2 attached as Exhibit B; (3) Notice of Taking Deposition of Respondent’s Expert Patrick

   Gannon,3 attached as Exhibit C; and (4) Request for Production of Documents, attached as

   Exhibit D.

          Despite the Court’s grant of discovery after INPROTSA’s specific request, Del Monte

   has:

          1) Objected to all topics included in INPROTSA’s Notice of Rule 30(b)(6) Deposition

                (see Respondent’s Notice of Objections to Petitioner’s Rule 30(b)(6) Deposition

                Notice to Respondent [ECF No. 211]);

          2) Informed INPROTSA that it has no ability to mandate Rodrigo Jimenez’s appearance

                for deposition, and that it will not designate an alternative Del Monte representative

                to be deposed regarding the matters set forth in Mr. Jimenez’s Declaration; and



          2
                Mr. Jimenez supplied a Declaration in support of Del Monte’s contempt motion.
   See ECF No. 137, Ex. A.
          3
                Mr. Gannon supplied two Declarations in support of Del Monte’s contempt
   motion. See ECF Nos. 136, 179.
                                                    4
Case 1:16-cv-24275-FAM Document 212 Entered on FLSD Docket 07/08/2019 Page 5 of 10



          3) Indicated that it will only produce documents that Mr. Gannon relied upon to prepare

               his Declarations.

          Of note, INPROTSA has fully complied with its discovery obligations over the course of

   this proceeding.    INPROTSA has answered 50 interrogatories and responded to over 100

   requests for production of documents propounded by Del Monte, producing over 30,000

   documents. In addition, INPROTSA’s corporate representative, Jorge Luis Gurria Hernandez,

   prepared for two weeks for a deposition by Del Monte’s lawyers, which lasted for two full days.

   And Del Monte just propounded two more sets of interrogatories and two more sets of document

   requests. It should not be the only party entitled to due process.

                                             ARGUMENT

          I.      Due Process Requires that INPROTSA Must Be Allowed to Take Discovery
                  on the Issue of Contempt

          In the context of civil contempt, due process requires “that the defendant . . . be given a

   hearing at which he can be represented by counsel, call witnesses, and testify in order to show

   cause why he should not be held in contempt.” Mercer v. Mitchell, 908 F.2d 763, 767 (11th Cir.

   1990). The discovery that INPROTSA has propounded is intended for that exact purpose—to

   show cause why INPROTSA should not be held in contempt.

          Recognizing the requirement of due process, and pursuant to INPROTSA’s request, the

   Court granted both parties the opportunity “to conduct discovery until August 15, 2019.” May

   20, 2019 Order [ECF No, 207], p. 2. Yet, Del Monte has objected to INPROTSA’s Notice of

   Rule 30(b)(6) Deposition, arguing that INPROTSA is not entitled to take the noticed deposition

   on the basis that the identified topics are “irrelevant” because “the Court has imposed sanctions

   against INPROTSA, including the disgorgement of all sales revenues that INPROTSA

   ‘improperly received as a result of its sales made after the entry of this Court’s Final Judgment.’”


                                                    5
Case 1:16-cv-24275-FAM Document 212 Entered on FLSD Docket 07/08/2019 Page 6 of 10



   Respondent’s Notice of Objections to Petitioner’s Rule 30(b)(6) Deposition [ECF No. 211], pp.

   2-4. The Court has not “impose[d] sanctions against INPROTSA,” as Del Monte incorrectly

   assumes.       Rather, the Court granted Del Monte’s motion for an Order to Show Cause.

   Consistent with the Court’s May 20, 2019 Order and the requirements of due process,

   INPROTSA has propounded discovery for the specific purpose to obtain information necessary

   to show cause why it should not be held in contempt.

          Del Monte also objects that each topic noticed is “outside the scope of discovery

   permitted by the Court in its Order Denying Motion for Entry of Final Judgment of Contempt

   Order to Show Cause and Order Setting Schedule [DE 207], which discovery is limited to

   proceedings supplementary pursuant to § 56.29, Fla. Stat.” Id. at 1-3. Yet nowhere did the

   Court impose any limitations on the scope of discovery.

          In addition, although INPROTSA noticed the deposition of Rodrigo Jimenez on June 13,

   2019, Del Monte recently informed INPROTSA that it has no ability to mandate Mr. Jimenez’s

   appearance for deposition. Mr. Jimenez submitted a declaration in support of Del Monte’s

   contempt motion. See Declaration of Rodrigo Jimenez [ECF No. 137, Ex A]. If Del Monte

   cannot make Mr. Jimenez available, it should either designate an alternative representative for

   deposition regarding the matters set forth in Mr. Jimenez’s Declaration or withdraw his

   declaration.

          Finally, Del Monte has indicated that it will only produce documents that Mr. Gannon

   relied upon to prepare his Declarations. Given that INPROTSA’s Request for Production of

   Documents is necessary to show cause why INPROTSA should not be held in contempt, the

   Court should compel the production of documents identified in Exhibit D.




                                                  6
Case 1:16-cv-24275-FAM Document 212 Entered on FLSD Docket 07/08/2019 Page 7 of 10



           II.      Del Monte Has Not Offered Any Evidence of Economic Harm

           INPROTSA’s requested discovery is necessary, for among other reasons, to evidence that

   Del Monte has not suffered any economic harm from INPROTSA’s pineapples sales in Costa

   Rica, which has ceased as of April 2018. To date, Del Monte has failed to provide any evidence

   that it has suffered any actual losses, as it must do to prevail on its contempt motion. Even in

   circumstances where a civil contempt award is permissible (unlike here), a compensatory civil

   contempt sanction must be based on “evidence the [injured party’s] actual loss.” In re Chase &

   Sanborn Corp., 872 F.2d 397, 401 (11th Cir. 1989); Parisi v. Broward Cty., 769 So. 2d 359, 366

   (Fla. 2000); see also United Mine Workers of Am., 330 U.S. at 304 (“Such fine must of course be

   based upon evidence of complainant’s actual loss.” (emphasis added)); S. Dade Farms, Inc. v.

   Peters, 88 So. 2d 891, 899 (Fla. 1956) (“[T]he history of civil contempt proceedings sustains the

   conclusion that the power to impose a compensatory fine to the extent of the damages suffered

   by the injured party . . . .”).

           Del Monte has not offered any evidence of actual losses related to INPROTSA’s alleged

   violation of the arbitral decision. Del Monte relies solely on Mr. Gannon, who estimates only

   the total amount of pineapples INPROTSA sold after the award, along with estimated prices for

   those sales. Mr. Gannon, however, fails to provide any evidence whatsoever that Del Monte

   suffered any actual harm. Del Monte provides no evidence that it would have earned greater

   profits if only it had access to the pineapples growing on INPROTSA’s relatively small farm or

   if INPROTSA had somehow destroyed them all immediately. Nor does Del Monte provide any

   calculation as to what those lost profits might have been. As such, it appears that Del Monte

   does not, and cannot, show that it would have garnered any additional profit had INPROTSA

   destroyed its crop earlier or sold it to Del Monte. Nowhere in Del Monte’s expert reports,



                                                  7
Case 1:16-cv-24275-FAM Document 212 Entered on FLSD Docket 07/08/2019 Page 8 of 10



   exhibits, or extensive briefing does Del Monte articulate its actual losses, however, likely

   because it cannot do so. INPROTSA should be afforded the opportunity to confirm this.

          Del Monte erroneously maintains that it is entitled to have all funds INPROTSA may

   have received from selling pineapples disgorged and handed over, but disgorgement is not the

   measure of Del Monte’s damages and such a remedy would be in complete disregard of Florida

   law, which provides that the only appropriate measure of damages would be Del Monte’s lost

   profits, not INPROTSA’s gross revenue. See HCA Health Servs. of Fla., Inc. v. Cyberknife Ctr.

   of Treasure Coast, LLC, 204 So. 3d 469, 472 (Fla. 4th DCA 2016) (“Florida law requires proof

   of lost profits (income less expense) rather than merely lost gross revenue.” (quoting Del Monte

   Fresh Produce Co. v. Net Results, Inc., 77 So. 3d 667, 673 n.11 (Fla. 3d DCA 2011)).

                                          CONCLUSION

          Consistent with due process and this Court’s Orders, INPROTSA should be afforded the

   opportunity to show cause as to why is should not be held in contempt. Discovery is necessary

   for INPROTSA to show that contempt is not warranted because Del Monte has not suffered any

   actual damages from INPROTSA’s alleged contemptuous actions. Del Monte, however, is

   attempting to prevent INPROTSA from taking any discovery whatsoever. Given that the Court

   has ordered a short timeframe for discovery, INPROTSA respectfully requests that the Court

   enter an Order: (1) compelling the deposition of a designated corporate representative(s) of Del

   Monte who will address the four areas identified in INPROTSA’s Notice of Rule 30(b)(6)

   Deposition (Exhibit A); (2) compelling the deposition of Rodrigo Jimenez as set forth in Exhibit

   B, or if he is now truly unavailable, striking his declaration; (3) compelling the production of

   documents identified in Exhibit D; and (4) enlarging the discovery period commensurate with

   the delay this dispute will cause.



                                                  8
Case 1:16-cv-24275-FAM Document 212 Entered on FLSD Docket 07/08/2019 Page 9 of 10



                                   LOCAL RULE 7.1 CERTIFICATE

          Undersigned counsel certifies that it has conferred with counsel for Respondent regarding

   the relief requested in this Motion in a good faith effort to resolve the issues raised in the motion

   and has been unable to do so.


   Dated: July 8, 2019.

                                                         Respectfully submitted,

                                                         HOGAN LOVELLS US LLP
                                                         600 Brickell Avenue
                                                         Miami, Florida 33131
                                                         Telephone: (305) 459-6500
                                                         Facsimile: (305) 459-6550

                                                         By: /s/ Richard C. Lorenzo a
                                                         Richard C. Lorenzo
                                                         Florida Bar Number: 71412
                                                         richard.lorenzo@hoganlovells.com
                                                         Alvin F. Lindsay
                                                         Florida Bar Number: 939056
                                                         alvin.lindsay@hoganlovells.com




                                                    9
Case 1:16-cv-24275-FAM Document 212 Entered on FLSD Docket 07/08/2019 Page 10 of 10



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was filed this 8th day

   of July, 2019, using the Court’s CM/ECF system, which will automatically send notice and a

   copy of same to all counsel of record.


                                                            By: /s/ Richard C. Lorenzo a
                                                            Richard C. Lorenzo




                                               10
